DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren (US Patent Application Pub. No.: US 2008/0084141 A1) in view of Ehrsam et al. (US Patent Application Pub. No.: US 2017/0343006 A1), Meleck (US Patent Application Pub. No.: US 2008/0233773 A1), and Hauenstein (US Patent Application Pub. No.: US 2007/0267926 A1).
For claim 1, Schueren discloses the claimed invention comprising: an industrial electrical machine (reference numeral 1) including a first housing (reference numeral 11, figure 4) and a first plug-in electrical connector (reference numeral 12, figure 4) disposed on the first housing (see figure 4); and an electronics module (reference numeral 6) including a second housing (see figure 6); a converter (reference numeral 6) within the second housing (figure 6) and constructed to convert an input electrical power to an output electrical power (see figure 6); a second plug-in electrical connector (reference numeral 15) electrically coupled to the converter (see figure 6) and electrically couple the converter to the industrial electrical machine (figures 3, 4, 6) and supply the output electrical power to the industrial electrical machine from the converter (figure 3), wherein the industrial electrical machine (reference numeral 1) is a motor, a generator or a motor/generator (see the Abstract).  Schueren however does not specifically disclose the first plug-in electrical connector including a connector housing that is integral with the first housing; the converter being hermetically sealed within the second housing, and the second plug-in electrical connector being constructed to sealingly engage and electrically couple to the first plug-in electrical connector.  
Ehrsam et al. disclose an electrical connector (reference numeral 29’) which includes a housing that is integral with a first housing (reference numeral 10’, see figure 8), and when applied to the first plug-in electrical connector of Schueren this would disclose the first plug-in electrical connector including a connector housing that is integral with the first housing.  Hauenstein discloses hermetically sealed housing (see paragraph [0086]), and when applied to the second housing of Schueren this would disclose the converter being hermetically sealed within the second housing.  Providing a sealing engagement between connectors is a known skill as disclosed by Meleck which discloses two connectors (reference numerals 120, 152) sealingly engaging each other (see figure 4, and paragraph [0026]), which when applied to the first and second plug-in electrical connectors of Schueren this would disclose the second plug-in electrical connector electrically coupled to the converter and constructed to sealingly engage and electrically couple to the first plug-in electrical connector.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the connector housing being integral with the first housing as disclosed by Ehrsam et al., the second housing being hermetically sealed as disclosed by Hauenstein, and also include the sealing engagement as disclosed by Meleck for the first and second plug-in electrical connectors of Schueren for predictably providing desirable configurations for facilitating the proper connections between electrical components of the device.  
For claim 2, Schueren discloses the electronics module (reference numeral 6) further including a third plug-in electrical connector (reference numeral 5) constructed to supply the input electrical power to the electronics module (see figures 2, 3).  
For claim 3, Schueren discloses the one of the second plug-in electrical connector and the third plug-in electrical connector being a multipronged male plug (reference numerals 12, 15, figures 4, 6), and wherein the other of the second plug-in electrical connector and the third plug-in electrical connector is a multipronged female receptacle (reference numerals 12, 15, figures 4, 6).  
For claim 7, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the first plug-in electrical connector including a plurality of individual connector terminals overmolded or potted into a wall of the first housing and extending through the wall.  Having the terminals overmolded in the housing is a known skill as disclosed by Meleck (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminals overmolded as disclosed by Meleck for the first plug-in electrical connector of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 10, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the industrial electrical machine being a polymer injection-molded industrial electric motor.  Having injection-molded polymer is a known skill as disclosed by Meleck (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the injection-molded polymer as disclosed by Meleck for the electric motor of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Ehrsam et al., Meleck, and Hauenstein as applied to claim 2 above, and further in view of Sichner et al. (US Patent Application Pub. No.: US 2005/0186857 A1).
For claim 4, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the second housing being a polymeric housing.  Sichner et al. disclose a polymeric housing (see paragraph [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric housing as disclosed by Sichner et al. for the second housing of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 5, Schueren in view of Ehrsam et al., Meleck, Hauenstein, and Sichner et al. disclose the claimed invention except for the second and third plug-in electrical connector each including of a plurality of individual connector terminals overmolded into and extending through a wall the polymeric housing.  Having terminals overmolded in the housing is a known skill as disclosed by Meleck (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminals overmolded as disclosed by Meleck for the second and third plug-in electrical connectors of Schueren in view of Ehrsam et al., Meleck, Hauenstein, and Sichner et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Ehrsam et al., Meleck, and Hauenstein as applied to claims 1 and 2 above, and further in view of Mueller et al. (US Patent Application Pub. No.: US 2014/0332235 A1).
For claim 6, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the first, second and third plug-in electrical connectors each including a fluid ingress protection shroud.  Providing fluid tight components is a known skill as exhibited by Mueller et al. (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid protection as disclosed by Mueller et al. for the plug-in electrical connectors of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 8, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the first housing and the second housing being constructed to provide fluid ingress protection and prevent the ingress of fluids into the respective electrical machine and electronics module.  Providing fluid ingress protection is a known skill as exhibited by Mueller et al. (see paragraph [0037]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid protection as disclosed by Mueller et al. for the first and second housing of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Ehrsam et al., Meleck, and Hauenstein as applied to claim 1 above, and further in view of Beihoff et al. (US Patent Application Pub. No.: US 2003/0133282 A1).
For claim 9, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for the electronics module being constructed to receive AC electrical power and convert the AC electrical power into DC electrical power or into AC electrical power with a variable frequency, or to receive DC electrical power and convert the DC electrical power into AC electrical power.  Having the conversions between AC and DC is a known skill in the art as exhibited by Beihoff et al. (see paragraph [0004]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conversion between AC and DC as disclosed by Beihoff et al. for the electronics module of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Ehrsam et al., Meleck, and Hauenstein as applied to claim 1 above, and further in view of Schroedel et al. (US Patent Application Pub. No.: US 2017/0149363 A1).
For claim 11, Schueren in view of Ehrsam et al., Meleck, and Hauenstein disclose the claimed invention except for a cable disposed between the second plug-in connector and the second housing.  Having a cable between components is a known skill in the art as exhibited by Schroedel et al. (see paragraph [0050]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cable as disclosed by Schroedel et al. disposed between the second plug-in connector and the second housing of Schueren in view of Ehrsam et al., Meleck, and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren (US Patent Application Pub. No.: US 2008/0084141 A1) in view of Sichner et al. (US Patent Application Pub. No.: US 2005/0186857 A1), Ehrsam et al. (US Patent Application Pub. No.: US 2017/0343006 A1), and Hauenstein (US Patent Application Pub. No.: US 2007/0267926 A1).
For claim 12, Schueren discloses the claimed invention comprising: an industrial electric motor (reference numeral 1) including a motor housing (reference numeral 11) and a motor input plug-in electrical connector (reference numeral 12) extending from the motor housing (see figures 1, 4); and an electronics module (reference numeral 6) including a electronics module housing (reference numeral 16) and power and control electronics disposed in the electronics module housing (see figure 6), the power and control electronics including a converter (reference numeral 6) constructed to convert an input electrical power to an output electrical power (see figure 6); an electronics module output plug-in electrical connector (reference numeral 15) electrically coupled to the converter and constructed to engage the motor input plug-in electrical connector (reference numeral 12) and electrically couple the converter to the industrial electric motor and supply the output electrical power to the industrial electric motor from the converter (see figures 3, 4, 6); and an electronics module input plug-in electrical connector (reference numeral 5) constructed to supply the input electrical power to the electronics module (see figure 3).  Schueren however does not specifically disclose the motor housing being polymeric, or the electronics module housing being polymeric, and the motor input plug-in electrical connector extending from at least a stator band of the motor polymeric housing, wherein the converter is hermetically sealed within the polymeric electronics module housing.  
Having a polymeric housing is a known skill as exhibited by Sichner et al. (see paragraph [0043]), and when applied to the housing of Schueren this would disclose the motor housing being polymeric and the electronics module housing being polymeric.  Ehrsam et al. disclose a housing 10’ around stator 4 (see figure 8), i.e. stator band, and a connector 29' which can be considered to extend from the portion of the housing 10' that surrounds the stator 4, i.e. the connector extending from the stator band (see figure 8), and when applied to the motor input plug-in electrical connector of Schueren in view of Sichner et al. this would disclose the motor input plug-in electrical connector extending from at least a stator band of the polymeric motor housing.  Hauenstein discloses hermetically sealed housing (see paragraph [0086]), and when applied to the polymeric electronics module housing and converter of Schueren and Sichner et al. this would disclose the converter being hermetically sealed within the polymeric electronics module housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric housing as disclosed by Sichner et al. for the motor housing and the electronics module housing of Schueren, and also have the connector extending from the stator band as disclosed by Ehrsam et al. for the motor input plug-in electrical connector of Schueren, and the hermetically sealed housing of Hauenstein for the polymeric housing of Schueren and Sichner et al., for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein as applied to claim 12 above, and further in view of Elmvang (US Patent Application Pub. No.: US 2015/0295341 A1).
For claim 13, Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein disclose the claimed invention except for the motor input plug-in electrical connector, the electronics module output plug-in electrical connector and electronics module input plug-in electrical connector being constructed to engage and electrically couple to a standard 4-pin 230 V electrical connector.  Having a 4-pin 230 V electrical connector is a known skill as exhibited by Elmvang (see paragraph [0016]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a 4-pin 230 V electrical connector as disclosed by Elmvang for the motor input plug-in electrical connector, the electronics module output plug-in electrical connector and electronics module input plug-in electrical connector of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein as applied to claim 12 above, and further in view of Meleck (US Patent Application Pub. No.: US 2008/0233773 A1).
For claim 14, Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein disclose the claimed invention except for the motor input plug-in electrical connector including a plurality of individual male or female connector terminals overmolded into and extending through the polymeric motor housing.  Having terminals overmolded in the housing is a known skill as disclosed by Meleck (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminals overmolded as disclosed by Meleck for the motor input plug-in electrical connector of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 16, Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein disclose the claimed invention except for the electronics module output plug-in electrical connector and the electronics module input plug-in electrical connector each including of a plurality of individual male or female connector terminals overmolded into and extending through a wall of the second polymeric housing.  Having terminals overmolded in the housing is a known skill as disclosed by Meleck (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the terminals overmolded as disclosed by Meleck for the electronics module output plug-in electrical connector and the electronics module input plug-in electrical connector of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein as applied to claim 12 above, and further in view of Mueller et al. (US Patent Application Pub. No.: US 2014/0332235 A1).
For claim 17, Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein disclose the claimed invention except for the polymeric motor housing and the polymeric electronics module housing being constructed to provide fluid ingress protection and prevent the ingress of fluids into the respective industrial electric motor and electronics module, and wherein a connector housing of the motor input plug-in electrical connector outwardly projects from, and is integral with, at least the stator band.  Providing fluid protection components is a known skill as exhibited by Mueller et al. (see paragraph [0037]), and Ehrsam et al. further disclose the connector housing (reference numeral 29’) of the motor input plug-in electrical connector outwardly projecting from and being integral with the stator band (see figure 8), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fluid protection as disclosed by Mueller et al. for the polymeric motor housing and the polymeric electronics module housing of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein, and also have the connector housing outwardly projecting and being integral with the stator band as disclosed by Ehrsam et al. for the electrical connector of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein, for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein as applied to claim 12 above, and further in view of Lindsey et al. (US Patent Application Pub. No.: US 2009/0139740 A1).
For claim 18, Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein disclose the claimed invention except for the electronics module being constructed to receive AC electrical power at a fixed frequency and convert the AC electrical power at a fixed frequency into AC electrical power with a variable frequency.  Having a conversion between AC power at fixed frequency to AC power with variable frequency is known in the art as exhibited by Lindsey et al. (see paragraph [0020]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the conversion as disclosed by Lindsey et al. for the electronics module of Schueren in view of Sichner et al., Ehrsam et al., and Hauenstein for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schueren (US Patent Application Pub. No.: US 2008/0084141 A1) in view of Sichner et al. (US Patent Application Pub. No.: US 2005/0186857 A1), Meleck (US Patent Application Pub. No.: US 2008/0233773 A1), and Hauenstein (US Patent Application Pub. No.: US 2007/0267926 A1).
For claim 19, Schueren discloses the claimed invention comprising: a housing (reference numeral 16, figures 3, 6); power and control electronics disposed in the housing (see figure 6), the power and control electronics including a converter (reference numeral 6) constructed to convert an input electrical power to an output electrical power (see figure 6); an electronics module output plug-in electrical connector (reference numeral 15) electrically coupled to the converter and engaging a motor input plug-in electrical connector (reference numeral 12) and electrically couple the converter to the industrial electric motor and supply the output electrical power to the industrial electric motor from the converter (see figures 3, 4, 6); and an electronics module input plug-in electrical connector (reference numeral 5) constructed to engage the power supply plug-in electrical connector and receive the input electrical power from the power supply plug-in electrical connector and supply the input electrical power to the electronics module (see figure 3).  Schueren however does not specifically disclose the housing being a polymeric housing, the electronics module output plug-in electrical connector being constructed to sealingly engage the motor input plug-in electrical connector, and the electronics module input plug-in electrical connector being constructed to sealingly engage the power supply plug-in electrical connector, wherein the power and control electronics and the converter are hermetically sealed within the polymeric housing.  
Having a polymeric housing is a known skill as exhibited by Sichner et al. (see paragraph [0043]), and when applied to the housing of Schueren this would disclose the housing being polymeric.  Providing a sealing engagement between connectors is a known skill as disclosed by Meleck which discloses two connectors (reference numerals 120, 152) sealingly engaging each other (see figure 4, and paragraph [0026]), which when applied to the electronics module output plug-in electrical connector and the electronics module input plug-in electrical connector of Schueren this would disclose the electronics module output plug-in electrical connector being constructed to sealingly engage the motor input plug-in electrical connector, and the electronics module input plug-in electrical connector being constructed to sealingly engage the power supply plug-in electrical connector.  Hauenstein discloses hermetically sealed housing (see paragraph [0086]), and when applied to the polymeric housing and converter of Schueren and Sichner et al. this would disclose the power and control electronics and the converter being hermetically sealed within the polymeric housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polymeric housing as disclosed by Sichner et al. for the housing of Schueren, and to also include the sealing engagement as disclosed by Meleck for the electronics module output plug-in electrical connector and the electronics module input plug-in electrical connector of Schueren, and the hermetically sealed housing of Hauenstein for the polymeric housing of Schueren and Sichner et al., for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant's arguments filed 8/12/22 have been fully considered but they are not persuasive. In response to Schueren disclosing a converter unit including a fan hood and a large number of openings for ventilation and therefore a person of ordinary skill would not modify Schueren to hermetically seal the converter as this would block all the openings of the converter unit, the reference of Schueren discloses the fan hood 8 with openings on the wall 8a as shown in figure 1A of Schueren, but these components are separate from the converter shown in figures 3 and 6 of Schueren.  The housing which the Office action is referring to is reference numeral 16 of converter unit 6 shown in figure 6 (and also shown in figure 3 of Schueren).  Since the housing element 16 of converter unit 6 is separate from the fan hood 8 of Schueren, a person of ordinary skill can still modify the housing element of the converter to be hermetically sealed as taught by Hauenstein as explained above in the present action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834